EXHIBIT 11 PG&E CORPORATION COMPUTATION OF EARNINGS PER COMMON SHARE Three Months Ended Nine Months Ended (in millions, except per share amounts) September 30, September 30, 2008 2007 2008 2007 Net income $ 304 $ 278 $ 821 $ 803 Less: distributed earnings to common shareholders 140 127 419 379 Undistributed earnings $ 164 $ 151 $ 402 $ 424 Common shareholders earnings Basic Distributed earnings to common shareholders $ 140 $ 127 $ 419 $ 379 Undistributed earnings allocated to common shareholders 156 143 382 402 Total common shareholders earnings, basic $ 296 $ 270 $ 801 $ 781 Diluted Distributed earnings to common shareholders $ 140 $ 127 $ 419 $ 379 Undistributed earnings allocated to common shareholders 156 143 382 402 Total common shareholders earnings, diluted $ 296 $ 270 $ 801 $ 781 Weighted average common shares outstanding, basic 357 352 356 350 9.50% Convertible Subordinated Notes 19 19 19 19 Weighted average common shares outstanding and participating securities, basic 376 371 375 369 Weighted average common shares outstanding, basic 357 352 356 350 Employee share-based compensation 1 1 1 2 Weighted average common shares outstanding, diluted 358 353 357 352 9.50% Convertible Subordinated Notes 19 19 19 19 Weighted average common shares outstanding and participating securities, diluted 377 372 376 371 Net earnings per common share, basic Distributed earnings, basic (1) $ 0.39 $ 0.36 $ 1.18 $ 1.08 Undistributed earnings, basic 0.44 0.41 1.07 1.15 Total $ 0.83 $ 0.77 $ 2.25 $ 2.23 Net earnings per common share, diluted Distributed earnings, diluted $ 0.39 $ 0.36 $ 1.17 $ 1.08 Undistributed earnings, diluted 0.44 0.41 1.07 1.14 Total $ 0.83 $ 0.77 $ 2.24 $ 2.22 (1) Distributed earnings, basic may differ from actual per share amounts paid as dividends, as the EPS computation under GAAP requires the use of the weighted average, rather than the actual number of, shares outstanding.
